Citation Nr: 1718562	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a sleep disability, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1955 to August 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for sleep apnea. 

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in June 2016, and transcript of the hearing is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

The Veteran contends that his service-connected tinnitus cases sleep disturbance.  He was diagnosed with obstructive sleep apnea in April 2009.   A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability. Velez v. West, 10 Vet. App. 432 (1997).

The Board previously remanded this claim August, 2016 to obtain an adequate VA examination and etiology opinion.  Pursuant to the Board's directive, the Veteran underwent a VA examination in October 2016, but the examiner's opinion is inadequate.  

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the October 2016 examiner merely states that tinnitus has no relationship to obstructive sleep apnea without fully addressing the Veteran's contention that the ringing in his ear causes him to wake up at night.  In another part of the opinion, the examiner appears to provide a positive opinion.  Furthermore, in order for the examiner's opinion to be adequate for the purposes of secondary service connection claim, there must be an explanation as to whether the Veteran's tinnitus aggravates the Veteran's sleep disability. In other words, the examiner must consider both causation and aggravation. Therefore, a supplemental opinion is necessary before the Board can adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update VA treatment records.

2.  Thereafter, the claims file should be returned to the examiner that conducted the October 2016 VA examination, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion. The examiner should review the claims file in its entirety and answer the following questions

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disability is caused by his tinnitus; and

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disability is aggravated by his tinnitus.

The term "aggravation" refers to a chronic or permanent worsening of the cervical spine condition, as opposed to mere temporary or intermittent flare-ups that resolve with return to the baseline level of disability.

The examiner is asked to address the Veteran's lay statement, including his contention that the ringing in his ear causes him to wake up at night. 

Although the examiner should review the entire file, his/her attention is directed to Dr. T.H.B's letter dated August 2016. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


